Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Applicant’s amendment of 17 December 2021, submitted after the mailing of a final rejection, in which claims 2, 15 have been amended, claims 3, 9-14, 19-20 have been cancelled, and new claims 23-25 have been added, is acknowledged and has been entered.
 	 Claims 2, 8, 15-18 and 21-25 are pending in the instant application.
 	Claims 2, 8, 15-18 and 21-25 are being examined herewith. 
Response to Arguments of 17 December 2021
In view of Applicant’s amendment of 17 December 2021, the rejection of claims 2, 8, 10, 16-18, 21, 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, is herein withdrawn. Applicant has amended independent claim 2 to recite that substituent R6 is –COR6C, -CO-OR6C or –CONR6AR6B.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Doris Lee, Ph.D., Patent Agent for Applicant, on 3 January 2022. The amendment refers to the claims of 17 December 2021.
The application has been amended as follows:
Re-write claim 15 as follows:
--15. 	A method of treating diabetes, said method comprising administering to a subject in need thereof an effective amount of a compound which is

    PNG
    media_image1.png
    120
    162
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof.--

2. In each of claims 16, 17, 23, 24, delete the text which is “is capable of inhibiting” and insert --inhibits--.
Allowable Subject Matter
Claims 2, 8, 15-18 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Li et al. (Acta Pharmacologica Sinica 2017, 38, 1024-1037, cited in IDS) discloses the closest prior art, namely a method of treating diabetes (Figure 5, page 1028, left column, last paragraph, right column, first two paragraphs) comprising administering to a patient in need thereof a therapeutically effective amount of a compound which is W2476 
    PNG
    media_image2.png
    110
    206
    media_image2.png
    Greyscale
, which modulates the thioredoxin-interacting protein signaling pathway (pages 1027-1028).


    PNG
    media_image2.png
    110
    206
    media_image2.png
    Greyscale
              
    PNG
    media_image3.png
    112
    168
    media_image3.png
    Greyscale

      Compound W2476, Li			Instant compound
                                                
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/Primary Examiner, Art Unit 1627